Citation Nr: 0028454	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of rating in excess of 10 percent 
for right knee synovitis, to include residuals of ligament 
tears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1957 to August 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions most recently 
rendered by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This case was previously before the Board in September 1997 
and August 1999.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by arthritis, pain, and minimal loss of flexion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for right knee synovitis, to include 
residuals of ligament tears, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5010, 5020, 5257, 5260, 
5261 (1999).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. § 
1155, 5107; 38 C.F.R. §§ 4.40, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5003-5010, 5257 (1999); VAOPGCPREC 23-97 (July 1, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for right knee 
synovitis in a January 1980 rating decision and was awarded a 
0 percent evaluation.  An August 1999 Board decision expanded 
the grant of service connection for the veteran's right knee 
disability to include ligament tears of the right knee.  A 
March 2000 RO decision (effectuating the August 1999 Board 
decision) characterized the veteran's disability as right 
knee synovitis, to include residuals of ligament tears, and 
assigned a 10 percent disability evaluation, effective 
December 12, 1994.  As there has been no clearly expressed 
intent by the veteran to limit the appeal to entitlement to a 
specified disability rating, the case remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran's claim for the assignment of a higher evaluation 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  With a well-grounded claim 
arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After reviewing the evidence of record, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

At a March 1992 VA examination, the veteran complained of 
constant right knee pain.  The right knee had good stability 
and full range of motion.  X-rays of the right knee were 
normal.  The diagnosis was history of chronic right knee 
synovitis with tenderness

An April 1992 MRI revealed right knee meniscus tears.

At an October 1997 VA examination, the veteran complained of 
right knee pain and indicated that he was taking analgesics.  
Examination revealed no swelling or deformity but the veteran 
did squat and arise with difficulty.  It was noted that the 
veteran "could flex the knee 95 degrees and extend 180 
degrees."  There was pain elicited on palpation of the knee 
joint and upon rotating the tibia.  X-rays revealed mild 
degenerative joint changes.  The diagnosis was tear of post 
horn of right medial meniscus, still symptomatic, and mild 
degenerative arthritis of the right knee.

A November 1997 MRI revealed that the collateral ligaments 
were intact; a possible injury of the anterior cruciate 
ligament was noted.

At an October 1999 VA examination, the veteran stated that he 
was not currently undergoing treatment or therapy for his 
knee problems.  He remarked that he had never worn a brace or 
used any type of crutch or cane; he took up to ten Tylenol 
tablets a day to control his knee pain.  The veteran 
complained of right knee pain with prolonged standing and 
walking; he stated that he had to periodically stop and rest 
to alleviate the problem.  He also complained that his knee 
would swell after strenuous activity.  He was "conscious of 
a limp."  Physical examination revealed that the veteran 
walked from the elevator to the examining room without an 
appreciable limp.  However, when moving about the examining 
room he did complain of pain in the right knee and favored 
it.  He was unable to walk on tiptoes and heels because of 
complaints of right knee pain; he was also unable to squat or 
duck walk.  There was no point tenderness or effusion, 
although there was some minimal discomfort to deep palpation 
over the medial femoral condyle.  Range of motion was from 0 
to 140.  The veteran complained of pain on a valgus stress.  
The diagnosis was chronic soft tissue strain to the right 
knee with no bone abnormalities noted.  The examiner noted 
that there was no current evidence of synovitis, and he 
further indicated that there was no significant evidence of 
collateral or cruciate ligament involvement.  However, the 
examiner noted that the veteran's right knee was painful and 
symptomatic.

The veteran has been assigned a 10 percent rating for his 
right knee disability under the provisions of Diagnostic Code 
5020, synovitis.  A note to that code provides that synovitis 
will be rated as degenerative arthritis.  The Board also 
observes that right knee arthritis has been confirmed by X-
rays.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  Looking to the diagnostic 
criteria for limitation of motion of the knees, the Board 
first notes that normal flexion is to 140 degrees and normal 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  
Under Code 5260 for limitation of flexion, a 10 percent 
rating is for application when limited to 45 degrees, and a 
20 percent rating is for application when limited to 30 
degrees.  Under Code 5261 for limitation of extension, a 10 
percent rating is for application when limited to 10 degrees, 
and a 20 percent rating is for application when limited to 15 
degrees.

Under Diagnostic Code 5275, impairment of the knee is rated 
10 percent when slight, 20 percent when moderate, and 30 
percent when severe, as measured by the degree of recurrent 
subluxation or lateral instability.

When the medical evidence is evaluated under the VA's 
schedule for Rating Disabilities, it is apparent that the 
veteran is not entitled to a 20 percent evaluation based on 
recurrent subluxation and/or lateral instability (Diagnostic 
Code 5257) because the medical record does not provide any 
evidence that either impairment is more than slight.  It is 
also apparent that the veteran would not be entitled to an 
evaluation in excess of 10 percent based on limitation of 
flexion or extension of the right knee under any of the 
medical evidence of record.

While the limitation of flexion and extension shown for the 
right knee is noncompensable under the appropriate diagnostic 
codes, the veteran's right knee has demonstrated some loss of 
flexion as reported on the October 1997 VA examination.  In 
cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97 
(July 1, 1997).  The separate rating must be based upon an 
additional disability, and that when a knee disability is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis. However, it need not be compensable under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-98 (August 
14, 1998).  Therefore, under the cited legal authority, a 
separate 10 percent rating for arthritis of the right knee is 
warranted.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§  4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain in the 
right knee has been reported and confirmed on range of motion 
testing.  In this regard, the Board observes that the current 
evaluation of 10 percent takes into consideration any 
discomfort or pain the veteran may have on motion of the 
right knee under these additional criteria.  There is no 
objective medical evidence to show that pain or any other 
symptom produces additional functional limitation to a degree 
that would support a rating in excess of 10 percent under the 
criteria of Diagnostic Codes 5257, 5260, or 5261.

There has been no showing by the veteran that the service 
connected right knee disability, alone, has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's right knee 
synovitis, to include residuals of ligament tears, but a 
separate 10 percent rating for the right knee disability is 
warranted for arthritis with noncompensable limitation of 
motion.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and a 
rating in excess of 10 percent for the entire life of the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Fenderson.


ORDER

Entitlement to the assignment of rating in excess of 10 
percent for right knee synovitis, to include residuals of 
ligament tears, is denied.

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.




		
	BRUCE KANNEE	
	Veterans Law Judge
	Board of Veterans' Appeals


 

